Citation Nr: 0724824	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the notice of disagreement with the effective 
date of the apportionment for J. and S., the veteran's 
children, was timely filed.  

2.  Entitlement to an increase in the amount of apportionment 
of the veteran's Department of Veterans Affairs disability 
benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1984 to January 
1988.  The appellant is the custodian of the veteran's 
dependent children J and S.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In this decision, the RO granted apportionment of the 
veteran's VA disability benefits to his dependent children in 
the monthly amount of $160.00, to be reduced to $80.00 in 
February 2005.  The appellant has appealed the amount of this 
apportionment.  The veteran has contested the claim.

The entitlement to an increased apportionment, addressed in 
the REMAND portion of the decision below, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In January 2004, the RO granted the appellant's claim for 
an apportionment of the veteran's benefits on behalf of their 
children J. and S.  

2.  The appellant appealed the claim, seeking an earlier 
effective date for the award.  

3.  The veteran contested the claim.  

4.  The appellant filed her notice of disagreement in May 
2004, over 60 days following the date of the mailing of the 
apportionment decision.  


CONCLUSION OF LAW

The appellant did not timely file a notice of disagreement in 
the of the January 2004 apportionment decision.  38 C.F.R. § 
20.500, 20.501 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In this case, the appellant has been notified of the reasons 
for the denial of this claim, and has been given notice of 
the laws and regulations governing the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant.

In any event, as will be explained below, the claim lacks 
legal merit, as appellant clearly filed an untimely notice of 
disagreement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
[where the law and not the evidence is dispositive, the claim 
must be denied because of a lack of entitlement under the 
law].  VCAA notice is therefore not required for reasons 
stated in the paragraph immediately following.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

Law and Regulations

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, 19.102 (2006); see also 38 C.F.R. 
§§ 20.500 - 20.504 (2006).  Under applicable criteria, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  Upon the filing 
of a notice of disagreement in a simultaneously contested 
claim, all interested parties will be furnished with a copy 
of the statement of the case (SOC).  38 C.F.R. § 19.101.  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102.  

In a simultaneously contested claim (which applies to a claim 
for apportionment of the veteran's benefits), the first step 
in initiating appellate review is the submission of a notice 
of disagreement within 60 days from the date that the agency 
mails notice of the determination to the claimant.  See 38 
C.F.R. § 20.501(a).  After the preparation and mailing of the 
statement of the case, the claimant then has the burden to 
submit a substantive appeal within 30 days from the issuance 
of the statement of the case.  38 U.S.C.A. § 7105 (West 
2002); see 38 C.F.R. 20.501(b).

Analysis

The appellant filed a claim for apportionment in August 2003.  
On January 12, 2004, the RO granted the claim for an 
apportionment effective September 1, 2003.  Her notice of 
disagreement (NOD) with the effective date of the 
apportionment was received at the RO on May 12, 2004.  This 
date is clearly beyond the 60-day time limit required by law 
for the receipt of the NOD.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's the notice of disagreement 
was untimely, the claim must be denied.


ORDER

The appeal is denied.  


REMAND

Unfortunately, a remand is required in this case to ensure 
that there is compliance with the notification requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004), and the appellant's rights of due process.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is applicable to this 
appeal.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Recent caselaw provides further 
guidance.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

A review of the claims file indicates that VA has yet to 
issue to this appellant notification regarding the claim for 
increased apportionment that is in compliance with the 
provisions of the VCAA.  On remand, the appropriate VCAA 
notification must be issued to both the appellant and the 
veteran.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform both the appellant and the 
veteran of the evidence required to 
substantiate the claim for an increased 
amount of apportionment of the veteran's 
VA disability benefits.  Also inform the 
appellant and the veteran of (1) the 
information and evidence that VA will 
seek to obtain on her/his behalf; (2) the 
information or evidence that she/he is 
expected to provide; and (3) request or 
tell her/him to provide any evidence in 
her/his possession that pertains to the 
claim, consistent with the current 
caselaw.  Copies of this notification 
must be associated with the claims 
folder.

2.  If upon completion of the above 
action the claim remains denied, the case 
should be returned after compliance with 
appellate procedure.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies her.  The appellant and veteran 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


